DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5 and 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite “a front grille” and “a resinous base”. It is not clear if the resinous base is same as the front grille or if the resinous base is different than the front grille or if a resinous base is a portion of the front grille. This rejection affects all the dependent claims.
Claims 15-18 recite “decorative coating film includes a bright layer”. It is not clear if the bright layer of the decorative coating film is the layer comprising fine particles of a silver alloy as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Claims 1, 3, 7, 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Akamatsu et al. (JP 2013185869 A) in view of in view of Yanagimoto et al. (US 2011/0236672 A1 cited in IDS), Obata et al. (US 2007/0020138 cited in IDS) and Heath et al. (US 6,103,868 cited in IDS) and Sohn et al. (US 7,648,762 cited in IDS). It is noted that the disclosures of Akamatsu et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1, 3 and 11, Akamatsu et al. disclose a decorative coat 10 on a surface of a resin base material E located in a path of a radar system (see Abstract and paragraph 0042) (see Figure 2b). The decorative coat comprises silver nanoparticles dispersed in a binder resin (see paragraphs 0031 and 0032). The distance between silver nanoparticles is extremely short and silver nanoparticles are densely assembled (see paragraph 0032). Accordingly, the binder resin will necessarily bond with silver nanoparticles. The silver nanoparticles have a particle diameter of about several tens of nm such as 7 nm, 11 nm and 14.6 nm (see paragraphs 0032, 0036, 0037, 0038).
The decorative coat provides metallic luster or metallic gloss, electrical insulation and radio wave transparency (see paragraph 0021). The silver nano particles in the decorative coat provide silver gloss to the eyes (see paragraph 0021). Given that silver nanoparticles provide a metallic gloss to the eyes, the binder in which silver nanoparticles are dispersed would necessarily be light-transmissive. Further, the millimeter-wave is able to penetrate through the decorative coat (see paragraph 0021 and Figure 4). The resin base material E on which the 
Akamatsu et al. disclose a front of the vehicle body A comprising a radar device D mounted behind the front grille F and the millimeter waves emitted from the radar device D transmitted forward through front grille F, wherein the emblem E is provided on the front grille F and the decorative film M on the emblem E is provided on an opposite side of the vehicle body from the radar device (see Figures 3-4 and paragraphs 0006, 0007).
Therefore, as taught by Akamatsu et al., it would have been obvious to one of ordinary skill in the art to prepare a front part of a vehicle comprising a radar device that emits a millimeter-wave, a front grille and a decorative coat formed on a surface of a resinous base placed on a path of millimeter-wave of radar device, wherein the decorative coat is on an opposite side of a vehicle body from the radar device, and thereby arrive at the claimed invention.
Akamatsu et al. do not disclose silver nanoparticles (fine particles) of a silver alloy. Akamatsu et al. do not disclose silver alloy and its crystallite diameter as presently claimed. Akamatsu et al. do not disclose light-transmissive binder as presently claimed.
Yanagimoto et al. disclose a decorative film formed on the surface of a resin substrate positioned within a radar device path, wherein the decorative film comprises metal nanoparticles (see Abstract). It is preferable to use silver or an alloy thereof as the metal nanoparticle in view of material cost and shine (see paragraph 0018).
In light of motivation for using decorative film comprising silver alloy nanoparticles disclosed by Yanagimoto et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use silver alloy nanoparticles of Yanagimoto et al. as the silver nanoparticles in Akamatsu et al. in order to reduce material cost and obtain shine, and thereby arrive at the claimed invention.
Akamatsu et al. in view of Yanagimoto et al. do not disclose silver alloy and its crystallite diameter as presently claimed. Akamatsu et al. in view of Yanagimoto et al. do not disclose light-transmissive binder as presently claimed.
Obata et al. teaches a silver alloy that can include nickel that provides excellent reflectance maintenance property (see Abstract). The nickel can be present up to 5.0 atomic % (~2.78 weight percent) (see paragraph 0018).
In light of motivation for using silver alloy comprising silver and nickel disclosed by Obata et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use silver alloy comprising silver and nickel of Obata et al. as the silver alloy in Akamatsu et al. in view of Yanagimoto et al. in order to provide excellent reflectance maintenance property, and thereby arrive at the claimed invention.
    Akamatsu et al. in view of Yanagimoto et al. and Obata et al. do not disclose silver alloy having crystallite diameter as presently claimed. Akamatsu et al. in view of Yanagimoto et al. and Obata et al. do not disclose light-transmissive binder as presently claimed.
Heath et al. teach formation of nanometer-scale crystallites such as silver alloys (see col. 1, lines 33-56). The crystallites have well-defined surface compositions, narrow size distributions and uniform shape (see col. 2, lines 30-33). The electronic, thermodynamic and chemical properties depend on size, shape and surface composition of crystallites (see col. 1, lines 35-37). 
Therefore, as taught by Heath et al., it would have been obvious to one of the ordinary skills in the art to use silver alloy having crystallize size including that presently claimed in Akamatsu et al. in view of Yanagimoto et al. and Obata et al. in order to obtain desired electronic, thermodynamic and chemical properties, and thereby arrive at the claimed invention.
Akamatsu et al. in view of Yanagimoto et al., Obata et al. and Heath et al. do not disclose light-transmissive binder as presently claimed.
Sohn et al. teach hard coating compositions with high transparency that can be used on exterior decorative parts for automobiles (col. 1, lines 15-37). The coating can have silver nanoparticles uniformly dispersed in the layer (col. 2, lines 55-62). The coating can also comprise an acrylic resin that provides hardness and wear resistance (col. 5-6, lines 55-15). 
In light of motivation for using silver nanoparticles dispersed in acrylic resin disclosed by Sohn et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use acrylic resin as the light-transmissive binder in Akamatsu et al. in view of Yanagimoto et al., Obata et al. and Heath et al. in order to improve hardness and abrasion resistance of decorative coat, and thereby arrive at the claimed invention.
While it is recognized that the phrase “essentially consists of” (“consisting essentially of”) narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.

Regarding claims 7, 9 and 13, the resin of Sohn et al. can further include a fluorinated acrylic monomer to control the viscosity of the hard coating (col. 6, lines 30-34). The viscosity of the coating allows from better flowability (col. 7, lines 23-27). Given that the presence of the fluorinated acrylic monomer improves the flowability of the coating, it allows it to better disperse and can be considered to be a dispersant. Acrylic polymers all contain carbonyl groups. Further, given that dispersant of Sohn et al. is identical to that presently claimed and combined with the fine particles, it would inherently or obviously adhere to the fine particles.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Akamatsu et al. (JP 2013185869 A) in view of in view of Yanagimoto et al. (US 2011/0236672 A1 cited in IDS), Obata et al. (US 2007/0020138 cited in IDS) and Heath et al. (US 6,103,868 cited in IDS) and Sohn et al. (US 7,648,762 cited in IDS) as applied to claim 1 above, further in view of Yamazaki et al. (US 2006/0083015 A1).

Regarding claim 15, Akamatsu et al. in view of Yanagimoto et al., Obata et al. and Heath et al. disclose the front part of a vehicle as set forth above.
As noted above, Akamatsu et al. in view of Yanagimoto et al., Obata et al. and Heath et al. disclose the decorative coat comprises silver alloy nanoparticles and light-transmissive binder as presently claimed. The decorative coat is identical to a bright layer comprising silver alloy particles utilized in the present invention (see paragraphs 0039, 0040, 0055 of published application). Accordingly, the decorative coat reads a bright layer attached to the front grille as presently claimed.
 Akamatsu et al. in view of Yanagimoto et al., Obata et al. and Heath et al. do not disclose a transparent resinous coating attached to the bright layer (i.e. decorative coat).
Yamazaki et al. disclose a bright decorative molded article comprising a transparent resin layer covering an outer surface of a bright decorative metal layer (see Abstract, Figures 1-2 and paragraphs 0024, 0025). The bright metal layer comprises metal alloy (see paragraph 0014). The transparent resin layer has excellent transparency and provides durability and abrasion resistance (see paragraphs 0026 and 0034). The bright decorative molded article is located in the beam path of a radar device (see Abstract).
In light of motivation for using transparent resin layer on an outer surface of the bright decorative metal disclosed by Yamazaki et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use transparent resin layer of Yamazaki et al. on an outer surface of the decorative coat, i.e. bright layer in Akamatsu et al. in view of Yanagimoto 
Accordingly, Akamatsu et al. in view of Yanagimoto et al., Obata et al., Heath et al. and Yamazaki et al. disclose the transparent resin layer attached to decorative coat (i.e. bright layer). The transparent resin layer and decorative coat (i.e. bright layer) together read on the decorative coating film. Given that the decorative coat, i.e. bright layer is on an opposite side of a vehicle body from the radar device, the transparent resin layer provide on the outer surface of decorative coat is on an opposite side of the front grille from the radar device.

Regarding claim 17, Akamatsu et al. in view of Yanagimoto et al., Obata et al., Heath et al. and Yamazaki et al. disclose the front part of a vehicle as set forth above.
Further, Yanagimoto et al. disclose metal nanoparticle concentration in decorative film (decoration coat) is 30 to 98 wt% in order to provide metallic shine and desirable color tone as well as to provide desirable radio wave transmission performance (see paragraph 0026).
In light of motivation for using metal nanoparticle concentration in decorative film (decoration coat) of 30 to 98 wt% disclosed by Funaki et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use silver alloy nanoparticles in amount of 30 to 98 wt% in the decorative coat, i.e. bright layer in Akamatsu et al. in view of Yanagimoto et al., Obata et al., Heath et al. and Yamazaki et al. in order to provide metallic shine and desirable color tone as well as to provide desirable radio wave transmission performance, and thereby arrive at the claimed invention.

Claims 2, 5, 8, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Akamatsu et al. (JP 2013185869 A) in view of in view of Yanagimoto et al. (US 2011/0236672 A1 cited in IDS), Carrano et al. (US 6,139,652 cited in IDS) and Heath et al. (US 6,103,868 cited in IDS) and Sohn et al. (US 7,648,762 cited in IDS). It is noted that the disclosures of Akamatsu et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 2, 5 and 12, Akamatsu et al. disclose a decorative coat 10 on a surface of a resin base material E located in a path of a radar system (see Abstract and paragraph 0042) (see Figure 2b). The decorative coat comprises silver nanoparticles dispersed in a binder resin (see paragraphs 0031 and 0032). The distance between silver nanoparticles is extremely short and silver nanoparticles are densely assembled (0032). Accordingly, the binder resin will necessarily bond with silver nanoparticles. The silver nanoparticles have a particle diameter of about several tens of nm such as 7 nm, 11 nm and 14.6 nm (see paragraphs 0032, 0036, 0037, 0038).
The decorative coat provides metallic luster or metallic gloss, electrical insulation and radio wave transparency (see paragraph 0021). The silver nano particles in the decorative coat provide silver gloss to the eyes (see paragraph 0021). Given that silver nanoparticles provide a metallic gloss to the eyes, the binder in which silver nanoparticles are dispersed would necessarily be light-transmissive. Further, the millimeter-wave is able to penetrate through the decorative coat (see paragraph 0021 and Figure 4). The resin base material E on which the decorative coat is formed includes all of the emblems of the vehicle manufacturing company (see paragraph 0017 and 0042). That is, decorative coat on the resin base material E is necessarily an emblem.
Akamatsu et al. disclose a front of the vehicle body A comprising a radar device D mounted behind the front grille F and the millimeter waves emitted from the radar device D transmitted forward through front grille F, wherein the emblem E is provided on the front grille F and the decorative film M on the emblem E is provided on an opposite side of the vehicle body from the radar device (see Figures 3-4 and paragraphs 0006, 0007).
Therefore, as taught by Akamatsu et al., it would have been obvious to one of the ordinary skills in the art to prepare a front part of a vehicle comprising a radar device that emits a millimeter-wave, a front grille and a decorative coat formed on a surface of a resinous base placed on a path of millimeter-wave of radar device, wherein the decorative coat is on an opposite side of a vehicle body from the radar device, and thereby arrive at the claimed invention.
Akamatsu et al. do not disclose silver nanoparticles (fine particles) of a silver alloy. Akamatsu et al. do not disclose silver alloy and its crystallite diameter as presently claimed. Akamatsu et al. do not disclose light-transmissive binder as presently claimed.
Yanagimoto et al. disclose a decorative film formed on the surface of a resin substrate positioned within a radar device path, wherein the decorative film comprises metal nanoparticles such as silver or an alloy thereof (see Abstract). It is preferable to use silver or an alloy thereof in view of material cost and shine (see paragraph 0018).
In light of motivation for using decorative film comprising silver alloy nanoparticles disclosed by Yanagimoto et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use silver alloy nanoparticles of Yanagimoto et al. as the silver nanoparticles in Akamatsu et al. in order to reduce material cost and obtain shine, and thereby arrive at the claimed invention.
Akamatsu et al. in view of Yanagimoto et al. do not disclose silver alloy and its crystallite diameter as presently claimed. Akamatsu et al. in view of Yanagimoto et al. do not disclose light-transmissive binder as presently claimed.
Carrano et al. teaches an alloy that can comprise 99.5 weight percent silver and the balance (0.5 weight percent) of zinc (see Abstract). The alloy is more resistant to tarnishing than pure silver (col. 6, lines 53-55). 
In light of motivation for using silver alloy comprising silver and zinc disclosed by Carrano et al. as described above, it therefore would have been obvious to one of the ordinary 
Akamatsu et al. in view of Yanagimoto et al. and Carrano et al. do not disclose silver alloy having crystallite diameter as presently claimed. Akamatsu et al. in view of Yanagimoto et al. and Carrano et al. do not disclose light-transmissive binder as presently claimed.
Heath et al. teach formation of nanometer-scale crystallites such as silver alloys (see col. 1, lines 33-56). The crystallites have well-defined surface compositions, narrow size distributions and uniform shape (see col. 2, lines 30-33). The electronic, thermodynamic and chemical properties depend on size, shape and surface composition of crystallites (see col. 1, lines 35-37). 
Therefore, as taught by Heath et al., it would have been obvious to one of the ordinary skills in the art to use silver alloy having crystallize size including that presently claimed in Akamatsu et al. in view of Yanagimoto et al. and Carrano et al. in order to obtain desired electronic, thermodynamic and chemical properties, and thereby arrive at the claimed invention.
Akamatsu et al. in view of Yanagimoto et al., Carrano et al. and Heath et al. do not disclose light-transmissive binder as presently claimed.
Sohn et al. teach hard coating compositions with high transparency that can be used on exterior decorative parts for automobiles (col. 1, lines 15-37). The coating can have silver nanoparticles uniformly dispersed in the layer (col. 2, lines 55-62). The coating can also comprise an acrylic resin that provides hardness and wear resistance (col. 5-6, lines 55-15). 
In light of motivation for using silver nanoparticles dispersed in acrylic resin disclosed by Sohn et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use acrylic resin as the light-transmissive binder in Akamatsu et al. in view of Yanagimoto et al., Carrano et al. and Heath et al. in order to improve hardness and abrasion resistance of decorative coat, and thereby arrive at the claimed invention.
While it is recognized that the phrase “essentially consists of” (“consisting essentially of”) narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.

Regarding claims 8, 10 and 14, the resin of Sohn et al. can further include a fluorinated acrylic monomer to control the viscosity of the hard coating (col. 6, lines 30-34). The viscosity of the coating allows from better flowability (col. 7, lines 23-27). Given that the presence of the fluorinated acrylic monomer improves the flowability of the coating, it allows it to better disperse and can be considered to be a dispersant. Acrylic polymers all contain carbonyl groups. Further, given that dispersant of Sohn et al. is identical to that presently claimed and combined with the fine particles, it would inherently or obviously adhere to the fine particles.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Akamatsu et al. (JP 2013185869 A) in view of in view of Yanagimoto et al. (US 2011/0236672 A1 cited in IDS), Carrano et al. (US 6,139,652 cited in IDS) and Heath et al. (US 6,103,868 cited in IDS) and Sohn et al. (US 7,648,762 cited in IDS) as applied to claim 2 above, further in view of Yamazaki et al. (US 2006/0083015 A1).

Regarding claim 16, Akamatsu et al. in view of Yanagimoto et al., Carrano et al. and Heath et al. disclose the front part of a vehicle as set forth above.
As noted above, Akamatsu et al. in view of Yanagimoto et al., Carrano et al. and Heath et al. disclose the decorative coat comprises silver alloy nanoparticles and light-transmissive 
 Akamatsu et al. in view of Yanagimoto et al., Carrano et al. and Heath et al. do not disclose a transparent resinous coating attached to the bright layer (i.e. decorative coat).
Yamazaki et al. disclose a bright decorative molded article comprising a transparent resin layer covering an outer surface of a bright decorative metal layer (see Abstract, Figures 1-2 and paragraphs 0024, 0025). The bright metal layer comprises metal alloy (see paragraph 0013). The transparent resin layer has excellent transparency and provides durability and abrasion resistance (see paragraphs 0026 and 0034). The bright decorative molded article is located in the beam path of a radar device (see Abstract).
In light of motivation for using transparent resin layer on an outer surface of the bright decorative metal disclosed by Yamazaki et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use transparent resin layer of Yamazaki et al. on an outer surface of the decorative coat, i.e. bright layer in Akamatsu et al. in view of Yanagimoto et al., Carrano et al. and Heath et al. in order to protect the decorative coat while exhibiting metallic shine of decorative coat through transparent resin layer as well as to provide durability and abrasion resistance to decorative coat, and thereby arrive at the claimed invention. 
Accordingly, Akamatsu et al. in view of Yanagimoto et al., Carrano et al., Heath et al. and Yamazaki et al. disclose the transparent resin layer attached to decorative coat (i.e. bright layer). The transparent resin layer and decorative coat (i.e. bright layer) together read on the decorative coating film. Given that the decorative coat, i.e. bright layer is on an opposite side of a vehicle body from the radar device, the transparent resin layer provide on the outer surface of decorative coat is on an opposite side of the front grille from the radar device.

Regarding claim 18, Akamatsu et al. in view of Yanagimoto et al., Carrano et al., Heath et al. and Yamazaki et al. disclose the front part of a vehicle as set forth above.
Further, Yanagimoto et al. disclose metal nanoparticle concentration in decorative film (decoration coat) is 30 to 98 wt% in order to provide metallic shine and desirable color tone as well as to provide desirable radio wave transmission performance (see paragraph 0026).
In light of motivation for using metal nanoparticle concentration in decorative film (decoration coat) of 30 to 98 wt% disclosed by Funaki et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use silver alloy nanoparticles in amount of 30 to 98 wt% in the decorative coat, i.e. bright layer in Akamatsu et al. in view of Yanagimoto et al., Carrano et al., Heath et al. and Yamazaki et al. in order to provide metallic shine and desirable color tone as well as to provide desirable radio wave transmission performance, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 01/12/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections.
In light of amendments, 112 first paragraph rejection is withdrawn.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maekawa et al. (US 2014/0308158 A1) disclose solid metal alloys such as silver-nickel alloy and silver-zinc alloy (see Abstract, paragraphs 0063, 0185).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787